t c no united_states tax_court merlin a and dee d steger petitioners v commissioner of internal revenue respondent docket no filed date p a lawyer retired from the practice of law in that year p purchased a nonpracticing malpractice insurance_policy the policy to cover him for an indefinite period of time for acts errors or omissions in professional services rendered before the date of p's retirement ps claimed a schedule c deduction for the entire cost of the policy on their return r determined that the policy is a capital_asset providing a substantial future benefit and that ps were only entitled to deduct percent of the cost of the policy in held ps are entitled to deduct the entire cost of the policy in the year of termination of p's business james r monroe for petitioners george w bezold and christa a gruber for respondent wells judge this case was assigned to special_trial_judge robert n armen jr pursuant to rule sec_180 sec_181 and sec_182 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure after concessions by petitioners the issue for decision is whether petitioners are entitled to deduct the entire cost of nonpracticing malpractice insurance paid during the year in issue we hold that they are findings_of_fact this case was submitted fully stipulated under rule and the facts stipulated are so found petitioners resided in des moines iowa at the time that their petition was filed with the court petitioner husband petitioner is a lawyer during the year in issue he practiced as a self-employed attorney and reported his income for the year on a schedule c tt all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable_year in issue petitioners concede they failed to report interest_income in the amount of dollar_figure and respondent properly reduced petitioner husband's schedule c deduction by the amount of dollar_figure petitioner retired from the practice of law in during that year he was insured against malpractice under a lawyer's professional liability insurance_policy on date he exercised an option under this policy to purchase nonpracticing malpractice insurance coverage the policy for the amount of dollar_figure the nonpracticing insurance covered him for an indefinite period of time but only by reason of an act error or omission in professional services rendered before x x his date of retirement or termination of private practice on their return petitioners claimed a schedule c deduction for the entire cost of the policy respondent determined that the policy was a capital_asset and that petitioners were entitled to deduct only percent of the cost of the policy for the year in issue opinion respondent contends that petitioners are not entitled to deduct the entire cost of the policy on their return because the policy possesses a useful_life of indefinite duration beyond one year respondent therefore asserts that the policy is a capital_asset and that petitioners are entitled to deduct the cost of the policy only over its useful_life in this regard respondent determined that petitioners were entitled to deduct percent of the cost of the policy during the year in issue we disagree with respondent's determination for reasons stated below because petitioner ceased to conduct business in the year in issue petitioners are entitled to deduct the entire cost of the policy in irrespective of whether or not the policy is a capital_asset we therefore do not decide whether the policy is a capital_asset sec_162 allows taxpayers to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to qualify as a deduction under sec_162 an item must be paid_or_incurred during the taxable_year for carrying on any trade_or_business an expense a necessary expense and an ordinary_expense see 403_us_345 an expense is not ordinary and therefore not currently deductible if it is in the nature of a capital_expenditure see 383_us_687 see also sec_263 rather a capital_expenditure is amortized and depreciated over the life of the asset indopco although we need not decide whether the policy is a capital_asset we note that a business asset is a capital_asset if it provides a significant long-term benefit to the taxpayer 503_us_79 thus insurance premiums that constitute prepayment of future insurance coverage provide significant benefits to the taxpayer beyond the year in issue and therefore constitute a capital_expenditure see 73_f3d_799 8th cir affg 102_tc_505 such premiums therefore are continued inc v commissioner 503_us_79 the primary effect of characterizing a payment as either a business_expense or a capital_expenditure concerns the timing of the taxpayer's cost_recovery see indopco inc v commissioner supra the cost of a capital_asset is deductible only over the useful_life of the asset because the code endeavors to match expenses with the revenues of the taxable_period to which they are properly attributable thereby resulting in amore accurate calculation of net_income for tax purposes indopco inc v commissioner supra pincite by the same token it is a longstanding rule_of law that if a taxpayer incurs a business_expense but is unable to deduct the cost of the same either as a current_expense or through yearly depreciation_deductions the taxpayer is allowed to deduct the expense for the year in which the business ceases to operate see indopco inc v commissioner supra pincite holding that where no specific asset or useful_life can be ascertained a capital_expenditure is deducted upon the dissolution of the enterprise 16_bta_409 holding that the cost of a business asset no part of which has been returned to the taxpayer through exhaustion deductions or as ordinary_and_necessary_expense continued not deductible as a current_expense deductions may be deducted in the year the taxpayer's business ceases to operate see generally sec_336 corporate taxpayer entitled to recognize loss in the year of liquidation sec_195 allowing a taxpayer to deduct the unamortized portion of deferred startup expenditures_for the year in which the trade_or_business is completely disposed of here respondent does not contend that the cost of the policy is not a necessary expense rather respondent contends that the cost of the policy is not ordinary because it is a capital_expenditure given its indefinite useful_life however even if we assume that the policy is a capital_asset petitioners are nevertheless entitled to deduct the cost of the policy in the year in issue the policy has no ascertainable_useful_life but rather is an intangible asset providing petitioner with malpractice coverage for an indefinite term of years although as a capital_asset with an indefinite useful_life the policy would not be currently deductible it is deductible upon dissolution of petitioner's business see indopco inc v commissioner supra pincite thus even if the policy is a capital_asset because petitioner purchased the policy in the same year that he ceased to operate his business petitioners are entitled to deduct the cost of the policy in that year in contrast if we assume that the policy is not a capital_asset then the cost of the policy would be deductible as an expense incurred by petitioner in closing his business it has long been established that the cost of dissolution and termination of a business constitutes an everyday happening in the business world and in this sense it is quite an ordinary affair under the test of the welch case 290_us_111 defining what constitutes an ordinary and necessary business_expense and is therefore deductible when directly connected with or as otherwise stated proximately resulted from the taxpayer's business 32_bta_39 there is no dispute that petitioner ceased to operate his business and that he retired from the practice of law in there is also no dispute that the expenditure was directly connected with petitioner's business nor that the cost was necessary in the course of petitioner's business under the facts of this case as an attorney ceasing to practice law it was also ordinary for petitioner to purchase nonpracticing malpractice insurance upon ceasing to practice law 290_us_111 thus if the policy is not a capital_asset petitioners would be entitled to deduct its cost as an ordinary and necessary closing expense in to reflect our disposition of the disputed issue as well as petitioners' concessions decision will be entered under rule
